Citation Nr: 1213052	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a gastrointestinal disorder to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for fungus of both feet.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  In this case, the Veteran has not asserted that he is unemployable due to his service-connected PTSD.  Therefore, remand or referral of a claim for TDIU is not required in this case.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The evidence of record shows that the Veteran's PTSD symptomatology has resulted in depression, irritability, sleep impairment, disturbances of mood, difficulty concentrating, and some memory loss, but does not show that the symptomatology associated with the Veteran's service-connected PTSD more closely approximates occupational and social impairment with deficiencies in most areas.

3.  The Veteran's current gastrointestinal disorder did not have its onset in service and is not the result of a disease or injury incurred in active service.

4.  The Veteran's current fungus of the feet did not have its onset in service and is not the result of a disease or injury incurred in active service.

5.  The Veteran's bilateral hearing loss had its onset in active service.  

6.  The Veteran's tinnitus had its onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.130, Diagnostic Code 9411 (2011).

2.  A gastrointestinal disorder was not incurred in active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A.      §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  Fungus of both feet was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  Hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

5.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.        § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's initial rating claim, a predecisional letter dated in February 2007 satisfied the duty to notify provisions.  Here, the Veteran is challenging the initial disability rating assigned following the grant of service connection for his service-connected PTSD.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  In addition, the Veteran was provided a statement of the case in January 2008 which set forth all applicable laws and regulations, including Diagnostic Code 9411.  Therefore, the duty to notify has been satisfied.

In addition, with respect to the Veteran's claims for service connection, the Board finds that VA's duty to notify as satisfied by a letter sent to the Veteran in February 2007.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in June 2007.    

Finally, the duty to assist the Veteran also has been satisfied in this case.  The service treatment records as well as VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  In January 2011, the Board remanded the Veteran's case, in part, to obtain updated VA treatment records.  The record shows that the VA treatment records were obtained and included in the claims file.  Therefore, the January 2011 remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was also afforded VA examinations in April 2007 and July 2011 with respect to his claim for a higher initial disability rating for PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate as the examiners performed mental status examinations, considered the Veteran's statements, and the examiners provided the medical information addressing the rating criteria with respect to the Veteran's service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the Veteran's attorney's statement that the most recent VA examination is inadequate as the examiner did not address the August 2010 treatment record indicating that the Veteran's condition had worsened.  However, the Board notes that the examiner reviewed the entire claims file including the August 2010 VA treatment record with the statement that the Veteran's condition had worsened.  The examiner listed the Veteran's symptoms and stated that the Veteran's symptoms were only moderately distressing.  In addition, the Veteran's attorney stated that the July 2011 examiner also noted that the record was "lacking in a work up for dizziness and cognitive decline."  However, this statement by the examiner does not call into question the adequacy of the examination as the Veteran's PTSD symptoms were included in the examination report and there is sufficient evidence of record to determine the current disability rating for PTSD.  Therefore, the Board finds that the VA examinations are adequate and the January 2011 remand directive has been completed.  See Stegall, id.  

The Veteran was also afforded VA examinations in October 2009 and July 2011 in connection with his claim for service connection for a gastrointestinal disorder.  The October 2009 VA examiner did not find evidence of a current gastrointestinal disorder, but still opined that he did not think there was a relationship between the Veteran's current complaints and his time in service.  The Veteran's attorney stated that the October 2009 VA examination was inadequate because the examiner did not address whether the Veteran's GERD was related to his service-connected PTSD.  In January 2011, the Board remanded the Veteran's claim to provide a new VA examination.  The Veteran was afforded another VA examination in July 2011.  The examiner opined that the Veteran's GERD was less than likely caused by PTSD or the treatment of PTSD.  In addition, the examiner opined that the Veteran's GERD was less than likely aggravated by PTSD or the treatment for PTSD.  In the discussion section, the examiner explained what the primary causes of GERD are and provided the aggravating factors for GERD.  The examiner also explained that he disagreed with the study that stated that gastrointestinal conditions are aggravated by PTSD.  Although the Veteran's attorney has questioned the examiner's statement regarding his disagreement with the study that gastrointestinal conditions are aggravated by PTSD, the Board still finds that the opinion is adequate as the examiner provided the factors that would aggravate a gastrointestinal condition.  Thus, the examination is adequate and complies with the January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also afforded VA examinations in October 2009 and July 2011 with respect to his claim for service connection for fungus of the feet.  The October 2009 VA examiner listed a diagnosis of dystrophic nails.  The examiner noted that he did not find anything in the service treatment records that would connect the problem that the Veteran complains about with his feet now and his tour of duty in the service.   The Board remanded the Veteran's claim in January 2011 as the Veteran asserted that he was diagnosed with another infection of the feet and that his updated VA treatment records would reveal this.  As noted above, the VA treatment records were obtained which included a diagnosis of onychomycosis.  The Veteran was afforded a VA examination in July 2011.  The examiner examined the Veteran, considered the Veteran's statements, and provided a negative nexus opinion with supporting rationale.  Therefore, the Board finds that the July 2011 VA examination is adequate and the Board's remand directive has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges the Veteran's representative's general contentions regarding the adequacy of the aforementioned VA examinations.  First, the attorney noted the Veteran's receipt of the Combat Infantryman Badge (CIB) and combat service.  Notably, however, section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service, id., and competent medical evidence is still generally required to address the questions of either current disability or nexus to service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (quoting Caluza v. Brown, 7 Vet. App. 498, 507 (1995)).  With respect to his claim for service connection for a gastrointestinal disorder, the Veteran has mentioned that he had dysentery, a hernia, and a "weak stomach" during active duty - all of which are noted in the service treatment records.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not apply as the Veteran's reported diseases are documented in the service treatment records.  With respect to the fungus of the feet, the Veteran has mentioned that he was treated for fungus during active duty and that he believed his current fungus is due to water submersion.  The VA examiner acknowledged the Veteran's statements regarding the occurrence of water submersion as credible, but provided a negative nexus opinion with supporting rationale.  The Veteran has not alleged that he experienced any event or injury during combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002);       38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an initial rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is currently assigned an initial disability rating of 50 percent for PTSD under Diagnostic Code 9411.  A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

GAF scores are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Initially, the Board observes that the Veteran has been diagnosed with depressive disorder.  However, the Veteran has also reported depression in connection with his PTSD symptomatology.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in light of the conflicting evidence, the Board will consider all psychiatric symptoms when adjudicating the claim of entitlement to a higher initial disability rating for PTSD.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 50 percent for PTSD.

The medical evidence of record consists of VA treatment records and VA examination reports.  The evidence shows that the Veteran's service-connected PTSD symptoms have resulted in nightmares, flashbacks, irritability, disturbances of mood, and difficulty concentrating.  The foregoing symptoms are contemplated by the currently assigned disability rating of 50 percent.

The Board notes that the overall symptomatology associated with the Veteran's PTSD does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  The medical evidence does not show that the Veteran has experienced symptoms such as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  The medical evidence does not reveal any evidence of spatial disorientation.  The VA examination reports and treatment records consistently show that the Veteran is oriented to person, place, and time.  Furthermore, although the record shows that the Veteran suffers from depression, there is no indication that his depression affects his ability to function independently.   In addition, there is no evidence of impaired impulse control.  The medical evidence also shows that the Veteran has been adequately groomed.   Indeed, the April 2007 VA examination report shows that the Veteran was casually groomed.  The medical evidence of record also shows that the Veteran has consistently denied suicidal ideation and homicidal ideation.  There is also no evidence of any obsessional behavior.  The overall medical evidence of record also consistently shows that the Veteran's speech is within normal limits.  See VA examination reports.  There is also no evidence of impaired impulse control.  Although the Veteran is irritable, there is no evidence of any periods of violence.  Finally, the evidence indicates that the Veteran may have difficulty in adapting to stressful circumstances (including work or worklike setting).  However, in reviewing the overall medical evidence, the Board finds that the Veteran's disability most closely approximates the assigned 50 percent disability rating.  In fact, the April 2007 VA examiner stated that the Veteran's symptoms were mild to moderate.  The July 2011 VA examiner also commented that the Veteran's symptoms were moderately distressing.    

In regard to family and social life, the record shows that the Veteran tries to avoid most people and is isolated.  In reviewing the record, it is clear that the Veteran has social impairment; however, it does not establish that the Veteran has an inability to maintain or establish relationships.  Indeed, the April 2007 VA examination report shows that the Veteran is close with his wife and that he does visit with friends and neighbors.  In addition, the April 2011 VA treatment record shows that the Veteran went to Missouri for his younger sister's birthday last week and planned to see some of the baseball games at UA soon.  They also set out some tomato plants and that they planned a trip to Georgia this July for an event for Veterans.  In reviewing the overall evidence of record, the Board finds that the Veteran's social impairment is taken into account by the currently assigned 50 percent disability rating.

As for evidence regarding work relationships, the record shows that the Veteran stated that the Veteran has been retired for many years.  Even if the Veteran had difficulties at work, the Board finds that any difficulties with work are taken into account by the 50 percent disability rating.  As such, the Board finds that the Veteran's symptoms are more accurately associated with the 50 percent disability rating.

The Board acknowledges the August 2010 VA treatment record wherein the Veteran's treating psychiatrist stated : ". . . I support an increase in [the Veteran's] service connection for PTSD symptoms that have intensified lately and thus have had an increasingly adverse effect on his quality of life . . ."  She reasoned that he was more reclusive and not wanting to go out as much and had no desire to go places or do things anymore and is not enjoying things.  She explained that he was having more memories of the traumas he experienced during active duty that are making him depressed or sad.  In addition, he was having more nightmares about his experiences in the military that wake him up and then has trouble getting back to sleep.  However, even considering the August 2010 treating psychiatrist's opinion, the Veteran's PTSD does not warrant an initial disability rating of 50 percent.  The psychiatrist noted that the Veteran was more reclusive, not going out, was depressed, and having sleep problems.  These symptoms are taken into account by the Veteran's current disability rating of 50 percent.  The opinion does not warrant the assignment of a higher disability rating of 70 percent.  Although the Veteran may be reclusive, the most recent VA examination in July 2011 noted that the Veteran's current social functioning was more related to his frustration about the level of communication that he has with family members rather than his PTSD symptoms.  Further, the examiner noted that the Veteran does struggle with some PTSD symptoms, it is not at the level where it significantly impacts his overall functioning.  In addition, the April 2011 VA treatment record shows that the Veteran went to Missouri for his younger sister's birthday last week and planned to see some of the baseball games at UA soon.  They also set out some tomato plants and that they planned a trip to Georgia this July for an event for Veterans.  Thus, the evidence does reflect social impairment but not an inability to establish or maintain relationships or deficiencies in most areas.  Although the August 2010 treating psychiatrist may feel that the symptoms have intensified, she did not address the rating criteria for the assignment of a higher disability rating.  Therefore, in consideration of all the evidence of record, the Board finds that the Veteran's symptoms are more akin to the assignment of a 50 percent disability rating.  

In light of the above, the Board finds that the evidence does not warrant an initial disability rating in excess of 50 percent.  Although the Veteran had shown social and occupational impairment to include social isolation, possible difficulty in adapting to stressful circumstances, and continuous depression, the overall symptomatology experienced by the Veteran is more akin to the criteria for the 50 percent disability rating.  See Diagnostic Code 9411.

The Board further observes that the next higher disability rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology approximates a 100 percent disability rating.  In this regard, the Board notes that the medical evidence does not contain evidence which supports a finding that the Veteran has gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, his overall symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.

In this case, the Veteran has been assigned GAF scores ranging from 50 to 71.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Nevertheless, the Board finds probative that the Veteran has not demonstrated the majority of the symptoms listed in the GAF scale for serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting).  The Board is aware that the symptoms listed under the 70 percent disability rating and in the GAF scale are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings associated with the reported GAF scores, shows that the Veteran's PTSD symptoms more nearly approximate a moderate occupational and social impairment, and do not equal or more nearly approximate the criteria for a 70 percent disability rating.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his PTSD symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology and has addressed the Veteran's reported symptoms in this decision, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's general statements requesting a higher disability rating.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 50 percent for PTSD.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See   38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describe ratings for mental disorders, but the Veteran simply does not exhibit those symptoms.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not show that the Veteran has required frequent hospitalizations for his service-connected disability.  In addition, there is nothing in the record which suggests that the above condition markedly impacted the Veteran's ability to work.  Indeed, the Veteran has been retired for many years.  While it is undisputed that the disability affects the Veteran's employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Therefore, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Gastrointestinal Disorder

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to direct service connection for a gastrointestinal disorder.  

In a statement submitted in support of his claim for VA compensation, the Veteran stated that he was treated for dysentery in the service and still had problems with his stomach.  

The evidence of record shows that the Veteran is diagnosed with gastroesophogeal reflux disease (GERD).  

The service treatment records show that the Veteran was treated for possible dysentery during active duty and reported an 8 day history of abdominal cramps and diarrhea.  He was also noted to have a "weak stomach."  However, there is no evidence of GERD or a gastrointestinal disorder during active duty.  The Board does note that the service treatment records are quite limited and there is no entrance examination report or separation examination report included in the service treatment records.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was afforded a VA examination in October 2009.  The examiner noted that in reviewing the service treatment records, the Veteran was treated for dysentery in the service and later it was determined that this was amebic dysentery and he was treated for that.  The Veteran reported that after he got out of the service, at one time, he was told he had a hiatal hernia.  He stated that more recently he has been diagnosed with a "weak stomach" and that he has been treated with medication for reflux.  Mainly, if he eats highly seasoned foods he states that he will have trouble holding them down.  The examiner noted that the abdomen was soft with active bowel sounds.  The diagnosis was listed as history of hiatal hernia as the examiner could not find that he was on any GERD medications.  The examiner noted that he did not think that the Veteran's problem was related to any problem he had in the service.  Likewise, he stated that he did not think that it was due to his PTSD nor aggravated by his PTSD or medication he takes for PTSD.  He is not taking any medications for PTSD at this time and he did not think that there was any relationship between his time in service, his PTSD, and his current gastrointestinal complaint.  

The Veteran was afforded a VA examination in July 2011.  The Veteran stated that his GERD was secondary to PTSD.  The examiner noted that the Veteran takes Ranitidine daily for GERD.  His primary symptom is retrosternal burning radiating into the throat with occasional early-morning vomiting.  Predominant symptoms are always with recumbency after 2 AM in the morning at which time he may get up and sleep in a recliner.  The physical examination shows that the bowel sounds were normoactive and there were no hernias.  The diagnostic impression was listed as GERD.  The examiner opined that the Veteran's GERD was less than likely caused by PTSD or the treatment of PTSD.  The examiner also opined that the Veteran's GERD was less likely than likely aggravated by PTSD or the treatment for PTSD.  The examiner noted that in the service, the Veteran was found to have a hiatal hernia, but there was no mention of GERD.  There was a "weak stomach," this is not GERD.  He was treated for amoebic dysentery, which is a lower colon disorder.  Also, drugs, such as Citalopram are not causes of GERD.  The cause of GERD in the face of low esophageal sphincter tone in the distal one-third of the esophagus are primarily sodas that contain caffeine, chocolate, peppermint, spicy foods, acidic foods such as oranges, tomatoes, and pizza or friend and fatty foods.  Also, GERD is always aggravated by smoking, obesity, tight-fitting clothes, and recumbency after a meal in the evening hours.  Also, the examiner disagreed with the study that gastrointestinal disorders are aggravated by PTSD.  Also, Citalopram is a drug that is not known to cause GERD.  Nowhere in the package insert is GERD indicated as secondary to Citalopram.  

The Board recognizes the Veteran's contentions that his GERD is related to active duty.  The Veteran has stated that he was treated for a hernia, "weak stomach," and dysentery during active duty.  The Board notes that the Veteran can attest to experiencing symptomatology during his period of active duty.  However, he is not competent to provide an opinion as to the etiology of his GERD as GERD is not a condition that may be diagnosed by a lay person or attributed to military service without medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007);  Barr v. Nicholson, 21 Vet App 303, 308-09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Here, the VA examiner considered the Veteran's statements that his GERD is related to the conditions that he experienced during active duty.  However, the VA examiner explained that weak stomach is not GERD and that amoebic dysentery was a lower colon disorder.  The Board attributes more value to that of the VA examiner who has medical expertise and provided a supporting rationale for the provided opinion.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board also recognizes that service connection may be granted on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In this case, the Veteran has stated that he had stomach problems during active duty and thereafter.  The Board recognizes that the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Furthermore, he can attest to lay-observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, in this case, the Board finds that the Veteran's statements are not credible with respect to the onset of his reported symptoms.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In this case, the VA examiner's opinion that the Veteran's current GERD is not related to those conditions that the Veteran experienced during active duty "hangs together" in a consistent manner with the other evidence of record and renders it more believable and convincing.  Although the Veteran can attest to having stomach problems during service and thereafter, he is not competent to state that these symptoms are his currently diagnosed GERD.  Indeed, the service treatment records are completely absent for any indication or documentation of GERD.  In addition, there is no documentary evidence to show that the Veteran received treatment for GERD until the 2000s, more than 50 years after his separation from active duty.  Although he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service are not deemed to be credible.  The absence of documented complaints or treatment for many years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Thus, the Board finds that service connection based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is also not entitled to service connection for a gastrointestinal disorder on a secondary basis.

As noted above, the Veteran has a current disability and is service-connected for PTSD.  Thus, elements (1) and (2) of Wallin are met.

However, the most persuasive evidence of record does not relate the Veteran's currently diagnosed GERD to his service-connected PTSD.   

As noted above, the July 2011 VA examiner opined that the Veteran's GERD was less than likely caused by PTSD or the treatment of PTSD.  The examiner also opined that the Veteran's GERD was less likely than likely aggravated by PTSD or the treatment for PTSD.  The examiner noted that drugs, such as Citalopram, are not causes of GERD.  The cause of GERD in the face of low esophageal sphincter tone in the distal one-third of the esophagus are primarily sodas that contain caffeine, chocolate, peppermint, spicy foods, acidic foods such as oranges, tomatoes, and pizza or friend and fatty foods.  Also, GERD is always aggravated by smoking, obesity, tight-fitting clothes, and recumbency after a meal in the evening hours.  The examiner disagreed with the study that gastrointestinal disorders are aggravated by PTSD.  Also, Citalopram is a drug that is not known to cause GERD.  Nowhere in the package insert is GERD indicated as secondary to Citalopram.  

After a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the July 2011 VA examiner's opinion is the most persuasive medical evidence addressing the etiology of the Veteran's GERD.  The report reveals that the examiner reviewed the claims file and provided a full and detailed rationale for the opinion.  As held by the Court, 'the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.'  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board also observes that the Veteran has submitted several articles regarding the connections between PTSD and physical health.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R.      § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the Internet articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  As such, the treatise evidence submitted by the Veteran is of no probative value.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board has considered the Veteran's own statements and those of his attorney that his GERD has been caused or aggravated by his service-connected PTSD.  
 Here, the Veteran's contentions regarding a relationship between his GERD and his service-connected PTSD are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of the effect of a service-connected disability on his GERD.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between GERD and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran's statements and those of his attorney asserting a relationship between his GERD and active duty do not constitute competent medical evidence on which the Board can make a service connection determination.  Moreover, the Board finds that the most persuasive evidence with respect to the etiology of the Veteran's GERD is the July 2011 VA examiner's opinion.  The examiner has medical expertise, considered the Veteran's contentions and the evidence of record, and provided supporting rationale for the negative nexus opinion.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disorder on a secondary basis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Fungus of the Feet

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for fungus of the feet.    

The service treatment records are absent for any indications of complaints regarding the feet.  The only documentation related to the skin during active duty reveals an assessment of tinea of the groin.  The Board notes that the Veteran received the Combat Infantryman badge (CIB); however, he has not asserted that he was injured or experienced an event during combat duty and, therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application.  In addition, the Board observes that the service treatment records are limited and there is no separation examination report or enlistment examination report in the service treatment records.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, the first evidence of any fungus of the feet is shown in VA treatment records dated in the 2000s, more than 50 years after separation from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

The Veteran was afforded a VA examination in October 2009.  The examiner reviewed the claims file and the service treatment records.  Concerning his feet, the Veteran stated that he had fungal infections between his toes in the service and was treated with powder and he had recurrent fungal infections between his toes since getting out of the service.  In looking at the service treatment records, the examiner only found one notation of tinea cruris, but did not see where the Veteran was treated for any fungal infection of the toes.  He had been treated in the podiatry department at the VA for dystrophic toenails on both feet.  On examination, the Veteran had thick dystrophic nails on both feet.  There was some maceration of the skin between the webs of the toe, between the 3rd and 4th toe and the 4th and 5th toe of the left foot.  There was none on the right foot.  In reviewing the medications, he was not taking any antifungal medications.  The diagnosis was listed as dystrophic nails, bilateral feet.  Concerning his feet, the examiner did not find where he was treated for any fungal infection of the feet in the service.  He saw one entry that says tinea cruris which would be related to possible fungal infection in the groin area, but he did not find anything that would connect the problem that he complains about with his feet now and his tour of duty in the service.  His service treatment records are void as far as this is concerned of any information.  

The Veteran was afforded a VA examination in July 2011.  The Veteran presented with a long history of toenail fungus.  The Veteran stated that this started shortly after his time in the service.  He was given poor quality boots to wear that wore out quickly and his feet were constantly moist and wet which led to redness, pain, and tenderness of the affected feet.  The Veteran stated that shortly after leaving the service, he first noticed the problem in his toenails.  This has been persistent since that time.  This was treated topically by a primary care physician with what is described and likely sounds like what is referred to as Penlac.  The Veteran stated after using this for numerous months, they did clear and then recurred shortly after he discontinued use of the medication.  The toenails are somewhat difficult to maintain given their increased thickness.  No other significant abnormalities were reported.  On examination, the examiner noted that the Veteran did have onychodystrophy of all nails on the lower extremities.  There was minimal scale noted over the feet which would be consistent with normal findings at his age.  The examiner explained that the Veteran had a presentation consistent with onychomycosis.  The examiner noted that he could not find any documentation of onychomycosis during his time in the military.  There is also no literature that the examiner was aware of to support that onychomycosis of the nails of the feet is more common in Veterans than in the civilian population.  The examiner reasoned that this is a very common finding especially with increased age.  Therefore, the examiner believed that the onychomycosis was less likely not related to or caused by the Veteran's time in the service.  The reports that the Veteran provided of emersion seem to resolve and for the most part leave no long-term sequelae.  Again, the examiner was not aware of any publication that would support warm water emersion of foot or any such findings predisposes one to onychomycosis at a later time.  

The Board recognizes the Veteran's contentions that his fungus of the feet is related to his feet being submerged in water during service.  The Board notes that the Veteran can attest to experiencing symptomatology during his period of active duty.  However, he is not competent to provide an opinion as to the etiology of his fungus of the feet.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown,     8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007);  Barr v. Nicholson, 21 Vet App 303, 308-09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Here, the VA examiner considered the Veteran's statements that the fungus of the feet was related to his period of active duty including submersion in water, but the examiner provided a negative nexus opinion and explained that he was not aware of any publication that would support warm water emersion of foot or any such findings predisposes one to onychomycosis at a later time.  The Board attributes more value to that of the VA examiner who has medical expertise and provided a supporting rationale for the provided opinion.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board also recognizes that service connection may be granted on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In this case, the Veteran has stated that he had athlete's foot after he left active service.  In other statements, he stated that he was treated for fungus of the feet during active service.  The Veteran also reported to the VA examiner that he first noticed problems with his toenails after separation from service.  The Board recognizes that the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Furthermore, he can attest to lay-observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, in this case, the Board finds that the Veteran's statements are not credible with respect to the onset of his reported symptoms.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In this case, the VA examiner's opinion that the Veteran's fungus of the feet did not have its onset in service 'hangs together' in a consistent manner with the other evidence of record and renders it more believable and convincing.  The Board attributes more value to that of the documentary medical evidence of record.  Indeed, the service treatment records are completely absent for any complaints or documentation of fungus of the feet.  In addition, there is no documentary evidence to show that the Veteran received treatment for any fungus of the feet until the 2000s, more than 50 years after his separation from active duty.  Although he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for many years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Thus, the Board finds that service connection based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for fungus of the feet.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.               38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss and Tinnitus

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.

Initially, the Board notes that the Veteran has a current bilateral hearing loss disability in accordance with VA regulations.  38 C.F.R. § 3.385.  In addition, the records reveal a diagnosis of tinnitus.

Throughout the course of this appeal, the Veteran has contended that he was exposed to acoustic trauma in service which caused his bilateral hearing loss and tinnitus.  The Veteran's DD Form 214 shows that the Veteran's military occupational specialty (MOS) was Personnel Clerk.  Although this is not a MOS that would typically be associated with noise exposure, the Veteran's DD Form 214 shows that he was awarded a Combat Infantryman Badge (CIB) which indicates that he engaged in combat with the enemy.  The Veteran has stated that he was exposed to howitzer and field artillery noise during combat.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during combat duty.  See 38 U.S.C.A.  § 1154(b).

The Board recognizes that the service treatment records are completely negative for any notation, complaint, or diagnosis of hearing loss or tinnitus during active service.  However, again, the service treatment records are quite limited and there is no entrance examination report or separation examination report included in the service treatment records.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Following service, the first documentary evidence regarding audiological complaints is documented in a 2002 VA treatment record, dated more than 50 years after the Veteran's separation from active duty.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  However, when he was first treated, the Veteran reported that he had been experiencing hearing loss since his period of active duty.  

The Veteran was first afforded a VA examination in October 2009.  The Veteran reported that he first noticed hearing problems in the 1940s.  He stated that he has difficulty hearing the television and his wife.  He stated that he believes his hearing loss and tinnitus were caused from being around artillery in the jungles during his military service.  The Veteran denied recreational exposure to loud noise since service in the military and denied occupational noise exposure since service in the military as he worked in an office for a natural gas company.  The examiner opined that without a review of military era audiograms, it was not possible to provide an opinion, other than one based upon speculation, concerning the relationship of the Veteran's hearing loss and tinnitus to his military service.  

The Board remanded the case in January 2011 to provide a new VA examination.  The Veteran was afforded a VA examination in August 2011.  The claims file was reviewed.  The Veteran stated that he noticed hearing loss and tinnitus since his military service in 1945.  The Veteran stated that he believed the hearing loss and tinnitus were caused from explosions and gunfire in the military.  He reported that the tinnitus occurs 80 percent of the time and is bothersome because it interferes with hearing.  The Veteran denied exposure to loud noise prior to military service.  The Veteran also reported working in an oil field for a short time without the use of hearing protection but was moved quickly to an office job.  It was noted that the Veteran's tinnitus began during military service and that his tinnitus was recurrent, but not constant.  The examiner opined that the hearing loss and tinnitus were less likely as not permanently aggravated by acoustic trauma in the service.  The Board observes that the examiner did not use the correct standard, but in the rationale, the examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused from acoustic trauma in the military.  The examiner reasoned that the Veteran was in the service for only two years and he reported working in a natural gas oilfield without hearing protection.  Therefore, it was more likely that the hearing loss began after service.  

In this case, it is unclear as to whether the Veteran's hearing loss first manifested during active duty.  Nevertheless, the Board finds that it is at least as likely as not that the Veteran's hearing loss is related to his active duty as opposed to any other factor.  As noted above, the record shows that the Veteran has a current bilateral hearing loss disability and was exposed to noise during his period of active duty.  In addition, the Veteran has reported experiencing hearing loss since his period of active duty, which he is competent to do.  There is also nothing to question the Veteran's credibility regarding his statements of diminished hearing and ringing in the ears.  The Board notes that the most recent VA examiner did not provide an adequate opinion as to the etiology of the Veteran's bilateral hearing loss and the Board could remand for another VA examination.  However, in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his active duty.  Thus, a remand is not necessary here to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Here, the evidence shows that the Veteran was exposed to noise during combat and has complained of diminished hearing and tinnitus ever since active duty.  Moreover, although the Veteran spent a short time in an oil field after service, he mainly worked at an office job with little exposure to noise.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board will grant service connection for bilateral hearing loss.  38 U.S.C.A. § 5107.

Finally, turning to the merits of the claim for service connection for tinnitus, in consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

Because the Board is granting service connection for hearing loss disability in this decision, the question arises as to whether service connection for tinnitus may also be considered on a secondary basis, i.e., as proximately due to or the result of the service-connected hearing loss disability.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  In addition, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Finally, the Board notes that 'high frequency tinnitus usually accompanies [noise-induced] hearing loss.'  The Merck Manual, Sec. 7, Ch. 85, Inner Ear.  While having to rely on its own reading of medical treatise evidence regarding a relationship between tinnitus and sensorineural hearing loss is not evidence that the Board would find as useful as the report of a qualified examiner who could discuss such a relationship in this particular case, the Board finds, as it did with the claim for service connection for hearing loss disability, that the evidence provides a sufficient basis in this case on which to resolve reasonable doubt in favor of the Veteran.  Thus, resolving the benefit-of-the-doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied. 

Entitlement to service connection for a gastrointestinal disorder to include as secondary to service-connected PTSD is denied.

Entitlement to service connection for fungus of both feet is denied.  

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


